Citation Nr: 0116389	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
eczema, currently evaluated as 0 percent disabling.

2.  Entitlement to service connection for malaria.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for sexual dysfunction, prostate 
problems, a urinary disorder, and a colon disorder, due to 
treatment at a VA facility.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant entitlement to an 
increased rating for eczema, evaluated as 0 percent 
disabling; denied entitlement to service connection for 
malaria; and denied entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for sexual 
dysfunction, prostate problems, a urinary disorder, and a 
colon disorder, due to treatment at a VA facility.

REMAND

This case must be remanded because the VA examination did not 
take into account the veteran's entire medical history.  
According to the examination report of ovember 1999, the 
examiner did not have the claims folder to review in 
conjunction with the examination.  As has been noted by the 
United States Court of Appeals for Veterans Claims, a 
thorough examination is one that takes into account the 
records of prior medical treatment, and when an appellant has 
not been provided such a thorough examination, the case must 
be remanded to properly develop the medical evidence.  Littke 
v. Derwinski, 1 Vet.App. 90 (1991); Green v. Derwinski, 1 
Vet.App. 121 (1991).  It is also noteworthy that the 
appellant's service medical records have not been associated 
with his claims file.  Although it appears that the claims 
file has been "rebuilt" and efforts to obtain these records 
were made, the extent of those efforts is unclear from the 
record.
 
Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should again attempt to obtain 
all of the appellant's service medical 
records with assistance from the National 
Personnel Records Center (NPRC).  If any 
such records are unavailable, the reasons 
for the unavailability of these records 
must be documented in the appellant's 
claims folder.

3.  VARO should also schedule the 
appellant for a VA examination.  The 
purpose of the examination is to 
ascertain the extent of the appellant's 
service-connected eczema; and ascertain 
whether the appellant has residuals of 
malaria, sexual dysfunction, prostate 
problems, a urinary disorder, or a colon 
disorder.  All necessary diagnostic tests 
should be performed.  The claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is asked to review the claims 
folder prior to the examination.  A 
statement to this effect should be 
included in the examiner's summary.  

The examining physician should 
specifically indicate the extent of the 
appellant's service-connected eczema, to 
the exclusion of other skin disorders; 
and indicate whether the appellant has 
residuals of malaria, sexual dysfunction, 
prostate problems, a urinary disorder, or 
a colon disorder.  If the examiner finds 
either sexual dysfunction, prostate 
problems, a urinary disorder, or a colon 
disorder, the examiner should express an 
opinion regarding the date of onset and 
etiology of such findings.  Specifically, 
the examiner should report, based upon 
the medical record, whether it is at 
least as likely as not that such disorder 
is the result of medical treatment at the 
VA.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

4.  The RO should readjudicate this claim.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




